              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION
ROSS A. NORMAN, Trustee
GEORGE STEVENS LAND TRUST, CV 19-13-GF-BMM

          Plaintiff,

    vs.                                ORDER
STATE OF MONTANA, DNRC
LAND BOARD, DAVID L.
BERNHARDT, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF
THE UNITED STATES OF
AMERICA; JON RABY, IN HIS
OFFICIAL CAPACITY AS
MONTANA/DAKOTAS STATE
DIRECTOR, BUREAU OF LAND
MANAGEMENT; UNITED STATES
DEPARTMENT OF INTERIOR, AN
AGENCY OF THE UNITED
STATES GOVERNMENT; LAZY K-
6 RANCH, INC., a Montana
corporation, and all other persons
unknown , claiming or who might
claim any right, title, estate, or
interest in or encumbrance upon the
real property described in the
Amended Complaint, or any thereof,
adverse to Plaintiff’s ownership or
any cloud upon Plaintiff’s title
thereto, whether such claim or
possible claim be present or
contingent, including any claim or
possible claim of dower, inchoate or
accrued,

          Defendants.
      The Plaintiff and the Federal and State Defendants have filed a Joint Motion

to Stay Proceedings. The basis for the joint motion is the need for Plaintiff to

complete a survey of approximately two miles of current stream bank location and

changes from prior surveys in order to allow Defendants to ascertain whether any

Federal or State interest is at issue, or whether a disclaimer of interest may be filed.

All parties agree that the survey will take time due to weather and the size of area

being surveyed.

      IT IS ORDERED that the deadline for the Federal and State Defendants to

file an answer or other responsive pleading is extended until September 6, 2019

and that the case is otherwise administratively stayed until that date.

      DATED this 1st day of April, 2019.
